UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 18, 2011 Bank of Marin Bancorp (Exact name of Registrant as specified in its charter) California 001-33572 20-8859754 (State or other jurisdiction of incorporation) (File number) (I.R.S. Employer Identification No.) 504 Redwood Blvd., Suite 100, Novato, CA (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(415) 763-4520 Not Applicable (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure Bank of Marin Bancorp (Nasdaq BMRC), parent company of Bank of Marin, announced that Chief Executive Officer, Russell A. Colombo and Chief Financial Officer, Christina J. Cook, will webcast its first quarterly earnings conference call on April 25, 2011 to discuss the results of its fiscal first quarter ended March 31, 2011. Quarterly results will be released before the opening of business on Monday, April 25, 2011. Investors will have the opportunity to listen to the conference call over the internet.The conference call will take place on April 25, 2011 at 8:30 a.m. Pacific Time through Bank of Marin’s web site at http://www.bankofmarin.com under “Latest Press and News”.To listen to the live call, please go to the web site at least 15 minutes early to register, download and install any necessary audio software.For those who cannot listen to the live broadcast, a replay will be available on the same site shortly after the call. The Press Release is attached as Exhibits 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Press Release, dated as of April 18, 2011, of the Bank SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 18, 2011 BANK OF MARIN BANCORP by: /s/ Christina J. Cook Christina J. Cook Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated as of April 18, 2011, of the Bank
